Exhibit 10.2

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is dated as of
January 30, 2006, by and between CASUAL MALE RETAIL GROUP, INC., a Delaware
corporation (the “Seller”), and SPIRIT FINANCE ACQUISITIONS, LLC, a Delaware
limited liability company (the “Purchaser”).

 

RECITALS:

 

WHEREAS, Seller, Spirit SPE Canton, LLC, a Delaware limited liability company
(the “Company”) and Purchaser entered into that certain Contribution Agreement
of even date herewith (the “Property Transfer Agreement”), pursuant to which
Seller agreed to contribute to the Company the real property described on
Exhibit A of the Property Transfer Agreement (the “Property”) for the
consideration as set forth therein; and

 

WHEREAS, pursuant to the Property Transfer Agreement, Purchaser agreed to
acquire the membership interests and any all right, title and interest relating
thereto of Seller in the Company (collectively, the “Interests”) upon the
transfer by Seller of the Property to the Company; and

 

WHEREAS, Seller desires to enter into this Agreement to document and confirm the
terms and conditions under which Purchaser shall acquire and Seller shall sell
to Purchaser all of the Interests (the “Membership Interest Transaction”); and

 

WHEREAS, capitalized terms used and not defined herein shall have the meaning
given such terms in the Property Transfer Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for the consideration set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF INTERESTS.

 

Section 1.01. Agreement to Transfer Interests. In reliance upon the covenants,
representations and warranties made herein and upon the terms and subject to the
conditions herein set forth, Seller hereby agrees to sell, transfer, and convey
to Purchaser, and Purchaser hereby agrees to acquire from Seller, the Interests,
free and clear of all security interests, pledges, mortgages, liens, charges and
encumbrances.

 

Section 1.02. Payment of Purchase Price; Condition Precedent. The aggregate
purchase price to be paid by Purchaser to Seller for the Interests is Fifty
Seven Million and 00/100 Dollars ($57,000,000) (the “Purchase Price”).
Adjustments, if any, to the Purchase Price shall be made to accommodate the
allocations and prorations in connection with the transfer of the Property from
Seller to the Company as set forth in and in accordance with the terms of the
Property Transfer Agreement, including without limitation, pursuant to the
provisions of Sections 1.04, 1.05 and 2.05 of the Property Transfer Agreement.
The Purchase Price, as



--------------------------------------------------------------------------------

adjusted pursuant to requirements of this Agreement, shall be paid to Seller
contemporaneously with the closing of the transfer of the Property from Seller
to the Company (the “Property Closing”) by wire transfer in immediately
available United States funds in accordance with Seller’s instructions (such
closing on the Membership Interest Transaction and transfer of the Interests
herein, the “Membership Interests Closing”). Notwithstanding anything herein to
the contrary, the obligation of Purchaser to acquire the Interests is contingent
upon the Closing of the acquisition of the Property by the Company under the
terms set forth in the Property Sale Agreement.

 

Section 1.03. Earnest Money. Within two (2) Business Days after the Effective
Date, Purchaser shall deposit the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00) with the Title Company (with all interest accrued thereon,
the “Earnest Money Deposit”), at which time, the Earnest Money Deposit shall be
non-refundable. The Earnest Money Deposit shall be placed in an interest-bearing
account by the Title Company, and shall be held by the Title Company and applied
against the Purchase Price at Closing or disbursed as provided herein.

 

Section 1.04. Transaction Costs. Seller shall be responsible for the payment of
all Transactions Costs incurred by the Company under the Property Transfer
Agreement. At Purchaser’s election, (a) at the Membership Interests Closing, the
Transaction Costs shall be paid by Seller to the Company or shall be deducted
from the Purchase Price to be paid by Purchaser for the Interests in the
Company, or (b) upon request therefore by Purchaser either prior to Closing or
in the event that the Transaction does not close (for any reason whatsoever),
Seller shall immediately pay to Purchaser the amount requested by Purchaser to
pay in full all Transaction Costs. The provisions of this Section 1.04 shall
survive the Closing and the Membership Interest Closing or termination of the
Property Transfer Agreement or this Agreement for any reason.

 

Section 1.05. Deliveries. Contemporaneously with the execution and delivery of
this Agreement:

 

(a) Seller shall have delivered to Purchaser the following documents:

 

(i) The Certificate of Formation of the Company, certified as of a recent date
by the Secretary of State of the state of the Company’s organization, and a
certificate of such authority dated as of a recent date as to the due formation
and good standing of the Company and listing all documents of the Company on
file with said authority;

 

(ii) A certificate of the Secretary of the Seller, or such other person with a
similar function, dated as of the date hereof certifying: (A) that attached
thereto is a true and complete copy of the Limited Liability Company Agreement
(the LLC Agreement”) as in effect on the date of such certification; (B) that
the Certificate of Formation of the Company has not been amended by Seller;
(C) that the LLC Agreement has not been amended by Seller; (D) that attached
thereto is a true and complete copy of all resolutions adopted by the Board of
Directors of the Seller authorizing the execution, delivery and performance of
this Agreement and

 

2



--------------------------------------------------------------------------------

sale and delivery of the Interests, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transaction contemplated by this Agreement; and (E) that each officer of Seller
executing this Agreement and any agreement, certificate or instrument furnished
pursuant hereto, was, at the respective times of such execution and delivery of
such documents, duly elected or appointed, qualified and acting as such officer,
and the signatures of such persons appearing on such documents are their genuine
signatures or true facsimiles thereof;

 

(iii) a duly executed power evidencing the transfer of the Interests to
Purchaser;

 

(iv) a true sale opinion of counsel to Seller in form and substance acceptable
to Purchaser with respect to the transfer of the Interests;

 

(v) such transfer documents and instruments as may be necessary to comply with
Section 9.02 of the LLC Agreement; and

 

(vi) an Indemnification Agreement in form and substance acceptable to Purchaser
with respect to the transfer of the Property to the Company, a form of which is
attached to the Property Transfer Agreement.

 

(b) Purchaser shall have delivered to Seller the Purchase Price as provided in
Section 1.02 hereof.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01. Representations and Warranties of Seller. Seller represents and
warrants to Purchaser that:

 

(a) Existence and Authority of Seller. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is organized, with full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement constitutes
legal, valid and binding obligations of Seller, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency or other laws
affecting creditors’ rights generally.

 

(b) Existence and Good Standing of Company. The Company has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware and is authorized to do business and is in
good standing in the State of Massachusetts.

 

(c) No Violation of Obligations. The execution and delivery of this Agreement,
and the consummation of the transactions provided for herein, will not violate
any agreement or commitment made by Seller or the Company, or any

 

3



--------------------------------------------------------------------------------

requirement binding on the Seller or the Company including, without limitation,
any lease, contract, loan agreement, promissory note, franchise agreement, court
order, judgment, regulatory ruling or arbitration award.

 

(d) Legal Proceedings. There are no private or governmental proceedings pending
against the Seller or the Company before any court or governmental,
administrative, or regulatory agency or authority, including, without
limitation, any investigation, audit, lawsuit, threatened lawsuit, arbitration
or other legal proceedings of any nature whatsoever, except as would not have or
be reasonably likely to result in a material adverse effect on the business,
operations, business prospects, earnings, assets, liabilities or condition (a
“Material Adverse Effect”) of the Company.

 

(e) Compliance With Law. Neither the Company nor Seller is in violation of any
law, regulation, rule, ordinance, or other governmental requirement to which it
is subject or which otherwise relates to its business activities, and Seller has
no knowledge of any development, occurrence or condition which would have a
Material Adverse Effect on the Company.

 

(f) Environmental Compliance. The Company is in full compliance with all
applicable federal, state and local laws, rules and regulations relating to
environmental regulation and to the disposal of waste products (including but
not limited to those products defined as hazardous wastes under applicable
federal and state laws).

 

(g) Interests. The Interests are all of the issued and outstanding membership
interests of the Company, and represent 100% of the ownership interests in the
Company as of the date hereof.

 

(h) Title to Interests. Seller has valid and marketable title to the Interests
free and clear of any security interests, pledges, mortgages, liens or similar
encumbrances of any kind or nature, and Seller has the absolute and unrestricted
right, power, authority and capacity to sell and transfer the Interests to
Purchaser, and upon delivery thereof to Purchaser, against payment therefor,
Seller will have transferred to Purchaser legal, valid and marketable title to
the Interests, free and clear of any security interests, pledges, mortgages,
liens or similar encumbrances.

 

(i) No Brokers. Seller has not engaged any broker, finder, commission agent or
other such intermediary in connection with the sale of the Interests to the
Purchaser and is not otherwise obligated to pay any broker’s or finder’s fee or
commission or similar payment in connection therewith.

 

(j) Reaffirm Representations and Warranties. Seller hereby restates and
reaffirms for the benefit of the Purchaser, its successors and assigns, the
representations and warranties regarding the Property as set forth in the
Property Transfer Agreement and such representations and warranties shall inure
to the benefit of Purchaser, its successors and assigns.

 

(k) Property Transfer Agreement. Seller represents that the Property Transfer
Agreement has been executed, is in full force and effect and that there are no

 

4



--------------------------------------------------------------------------------

defaults thereunder and that, to Seller’s knowledge, there are no facts or
circumstances that, with notice or the passage of time or both, would constitute
a default thereunder. Upon the Closing of the acquisition of the Property under
the terms of the Property Transfer Agreement, the Company shall be the owner of
the Property free and clear of any encumbrances or liens of Seller.

 

(l) Transfer Deed/Stamp Tax. Seller represents and warrants to Purchaser, its
successors and assigns, that (1) there is no tax due in connection with the
transfer of the Interests from Seller to Purchaser hereunder and the fact that
Seller did not affix to the Deed or pay any Stamp Tax in connection with the
transfer of the Property from Seller to Purchaser pursuant to the Property
Transfer Agreement will not result in any tax, lien or fine in connection with
the subsequent transfer of the Interests from Seller to Purchaser under this
Agreement, and (2) no lien or encumbrance will attach to the Interests as a
result of Seller not affixing any Stamp Taxes to the Deed recorded in connection
with the transfer of the Property from Seller to Purchaser under the terms of
the Property Transfer Agreement.

 

Section 2.02. Representations and Warranties of Purchaser. Purchaser represents
and warrants to Seller that:

 

(a) Existence and Authorization. Purchaser has been duly organized and is
validly existing as a limited liability company, in good standing under the laws
of the jurisdiction in which it is organized, with full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement constitutes
legal, valid and binding obligations of Seller, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency or other laws
affecting creditors’ rights generally.

 

(b) No Violation of Obligations. The execution and delivery of this Agreement,
and the consummation of the transactions provided for herein, will not violate
any agreement or commitment made by Purchaser, or any requirement binding on the
Purchaser including, without limitation, any lease, contract, loan agreement,
promissory note, franchise agreement, court order, judgment, regulatory ruling
or arbitration award.

 

(c) Legal Proceedings. There are no private or governmental proceedings pending
against Purchaser before any court or governmental, administrative, or
regulatory agency or authority, including, without limitation, any
investigation, audit, lawsuit, threatened lawsuit, arbitration or other legal
proceedings of any nature whatsoever, except as would not have a Material
Adverse Effect on Purchaser.

 

(d) Compliance With Law. Except as would not have a Material Adverse Effect on
the Purchaser, Purchaser is not in violation of any law, regulation, rule,
ordinance, or other governmental requirement to which it is subject or which
otherwise relates to its business activities, and Purchaser has no knowledge of
any development, occurrence or condition which would have a Material Adverse
Effect on Purchaser.

 

5



--------------------------------------------------------------------------------

(e) Securities Compliance. The Interests will be acquired for investment for
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and Purchaser has no present
intention of selling or granting any participation in, or otherwise distributing
the same.

 

(f) Restricted Securities. Purchaser understands that (i) neither the Interests
nor the sale thereof has been registered under the Securities Act of 1933, as
amended (the “1933 Act”) or under any state securities laws; and (ii) the
Interests cannot be sold or transferred unless such sale is registered under the
1933 Act and applicable state securities laws or the sale or transfer is
entitled to an exception from the registration provisions under the 1933 Act.

 

(g) Legend. Purchaser acknowledges and agrees that a legend to the following
effect will be placed upon certificates representing the Interests, if any, and
that such legend on a certificate representing the Interests limits their value,
including their value as collateral:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR STATE SECURITIES LAWS AND NO TRANSFER
OF THESE SECURITIES MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR (B) PURSUANT TO AN EXEMPTION THEREFROM WITH RESPECT
TO WHICH THE COMPANY MAY, UPON REQUEST, REQUIRE A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH TRANSFER IS EXEMPT FROM THE REQUIREMENTS OF THE
ACT.

 

(h) No Brokers. Purchaser has not engaged any broker, finder, commission agent
or other such intermediary in connection with the purchase of the Interests from
Seller and is not otherwise obligated to pay any broker’s or finder’s fee or
commission or similar payment in connection therewith.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.01. Cooperation. On the date hereof and from time to time thereafter
upon request, each party shall execute and deliver to the other such additional
instruments as may be necessary to complete or carry out the transactions
contemplated herein or as may otherwise be reasonably required in connection
with the transactions provided for in this Agreement.

 

Section 3.02. Survival. The representations and warranties in this Agreement and
in any document delivered pursuant to this Agreement shall survive the
consummation of the transactions contemplated hereby and all inspections,
examinations or audits made by or on behalf of either party hereto, but only as
expressly set forth herein.

 

6



--------------------------------------------------------------------------------

Section 3.03. Waiver. Either party may waive or modify any term or condition of
this Agreement, the performance of which by the other party would have been to
its benefit, but any such waiver shall be in writing and duly delivered to the
other party. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder operates as a waiver
thereof; nor does any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. No notice to or demand on any
party in any case entitles such party to any other or further notice or demand
in similar or other circumstances.

 

Section 3.04. Notice. Any notice required or desired to be given hereunder shall
be in writing and shall be considered effective when delivered, if by personal
delivery, upon receipt, if sent by facsimile, which facsimile has been
telephonically confirmed, between the hours of 9:00 a.m. and 5:00 p.m. local
time of the recipient, on a business day, upon delivery, or if not, at 9:00
a.m., local time on the next business day, or upon first attempted delivery
after mailing by certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Seller:   Casual Male Retail Group, Inc.     555 Turnpike Street    
Canton, MA 02021     Attn: Mr. James Caffarella If to Purchaser:   Spirit
Finance Acquisitions, LLC     14631 N. Scottsdale Road, Suite 200    
Scottsdale, Arizona 85254-2711     Attention:    Michael T. Bennett    
            Senior Vice President, Operations     Telephone: (480) 606-0820    
Telecopy: (480) 606-0826     E-Mail: mbennett@spiritfinance.com With a copy to:
 

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado 80202

Attention: Peggy A. Richter, Esq.

Telephone: (303) 297-2400

Telecopy: (303) 292-7799

E-Mail: peggy.richter@kutakrock.com

 

or to such other address as either party may provide by notice as required
hereunder.

 

Section 3.05. Headings. The headings used herein are for convenience only and
shall not limit or affect in any way the meaning or interpretation of this
Agreement.

 

Section 3.06. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State of Arizona without regard
to its provisions on conflict of laws.

 

7



--------------------------------------------------------------------------------

Section 3.07. Attorneys’ Fees. In the event any proceeding is brought by one
party against the other to enforce, or for the breach of, any of the provisions
of this Agreement, the prevailing party shall be entitled in such proceeding and
in any appeal therefrom to recover reasonable attorneys’ fees, together with the
costs of such proceeding therein incurred.

 

Section 3.08. Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter covered herein and
therein, and supersedes all prior agreements (oral or written), negotiations and
discussions between the parties relating thereto.

 

Section 3.09. Execution in Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.

 

Section 3.10. Assignments. The rights and obligations of the parties hereto
shall not be assigned without the prior written consent of the other party. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Section 3.11. Counterpart Facsimile Execution. For purposes of executing this
Agreement, a document signed and transmitted by facsimile machine, telecopier,
or through e-mail in PDF format is to be treated as an original document. The
signature of any party thereon, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature on an original document. At the
request of any party, any facsimile, telecopy, or PDF document is to be
re-executed in original form by the parties who executed the facsimile,
telecopy, or PDF document. No party may raise the use of a facsimile machine,
telecopier or e-mail in PDF format or the fact that any signature was
transmitted through the use of a facsimile machine, telecopier, or e-mail in PDF
format as a defense to the enforcement of this Agreement or any amendment or
other document executed in compliance with this Section.

 

Section 3.12. Further Assurances. The parties will execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purposes of this Agreement.

 

Section 3.13. Remedies Cumulative. Each and every right granted hereunder and
the remedies provided for under this Agreement are cumulative and are not
exclusive of any remedies or rights that may be available to any party at law,
in equity, or otherwise.

 

(Remainder of this page intentionally left blank; signature page to follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereunto have duly executed this Agreement as of
the date first above written.

 

SELLER:         CASUAL MALE RETAIL GROUP, INC., a Delaware corporation     By:  

/s/ DAVID A. LEVIN

--------------------------------------------------------------------------------

    Name:   David A. Levin     Title:   President     By:  

/s/ DENNIS R. HERNREICH

--------------------------------------------------------------------------------

    Name:   Dennis R. Hernreich     Title:   Executive Vice President, COO,CFO
PURCHASER:         SPIRIT FINANCE ACQUISITIONS, LLC, a Delaware limited
liability company     By:  

/s/MICHAEL T. BENNETT

--------------------------------------------------------------------------------

        Michael T. Bennett,         Senior Vice President

 

9